DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.


Claims Status
Claims 1, 4, 22, 23, 27, 28, 30, 33 and 34 have been amended.
Claims 27-32 and 34 were previously withdrawn, but have been reinstated, as set forth below.
Claims 1, 2, 4, 8-10 and 21-34 are pending and rejected.


Response to Arguments
Withdrawal of Restriction Requirement
Claims 27-32 and 34, previously withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, between inventions Group I and II, as set forth in the Final Office action mailed on 5/14/2020, is hereby withdrawn and claims 27-32 and 34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Arguments under 35 USC 101
Applicant's arguments, filed 7/1/2020, with respect to the rejection of claims 1, 2, 4, 8-10, 21-26 and 34 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. In response to Applicant’s assertions that the claim limitations do not recite an abstract idea, the Examiner respectfully disagrees.  In this case, the claims are drawn to the abstract idea of recommending products (e.g. vehicles) (see claim 1).  As written, the claims merely manage the recommending of products by comparing data, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’.
Applicant argues the claims recite a practical application, however, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Applicant points to a technical improvement of “using a neural net.”  Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to input, store, receive and transmit data).  
DDR Holdings were found eligible at least in part because they specified how interactions with the computer/Internet were manipulated to yield the desired result (i.e. generate a composite webpage). In a manner similar to the ineligible claims of Internet Patents (and unlike the eligible claims of DDR Holdings), claim 1 fails to provide any restriction on the manner in which the functions are to be performed by computerized components recited at a high level of generality. 
The additional elements (i.e. neural net) are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  


Arguments under 35 USC 103
Applicant’s arguments with respect to the rejection of claims 1, 2, 4, 8-10, 21-26 and 34 under 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments. The 35 USC 103 rejection has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 8-10 and 21-34 are rejected under 35 USC § 101.

Claims 1, 2, 4, 8-10 and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, claim 1 recites 
associating characteristics of a plurality of purchaser populations with a plurality of vehicle characteristics using a neural net configured to: 
determine a characteristic of a purchaser population; 
determine a vehicle characteristic of interest to the purchaser population based on characteristics of vehicles purchased by the purchaser population; and 
develop an association between the characteristic of the purchaser population and the vehicle characteristic of interest to the purchaser population; 
receiving a user's internet browsing history, wherein the received internet browsing history is indicative of the user's vehicle preferences; 
using the received internet browsing history, developing a profile of the user indicative of characteristics of the user;
comparing the characteristics of the user to the characteristics of the plurality of purchaser populations; 
determining a vehicle characteristic of the plurality of vehicle characteristics of interest to the user based on the comparison of the characteristics of the user to the characteristics of the plurality of purchaser populations and on the association between the plurality of vehicle characteristics and the characteristics of the plurality of purchaser populations; 
using the vehicle characteristic of interest to the user, determining one or more vehicle recommendations; and 
communicating to the user the one or more vehicle recommendations.

This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a neural net. These generally link the abstract idea to a particular technological environment (i.e. computers and the Internet) (see MPEP 2106.05(h)); and are merely being used as tools to perform the abstract idea (i.e. a generic computer components) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 2, 4, 8-10, 21-26 and 33 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for recommending products by displaying images. Thus, each of claims 2, 4, 8-10, 21-26 and 33 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Claims 27-34 recite substantially similar subject matter to claims 1, 2, 4, 8-10, 21-26 and 33 and therefore are rejected on similar grounds as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND R LOHARIKAR whose telephone number is (571)272-8756.  The examiner can normally be reached on M-F 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684